DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites the filter element being “positionable” within the housing and the membrane assembly being “positionable” between the housing and the filter element. However, lines 5-6 of claim 1 require the membrane assembly to extend along a housing inner surface, housing top surface and a housing outer surface. Therefore, the structure recited in the claim requires the membrane assembly to be positioned within the housing. Similar interpretation is applied to claims 6 and 14. Similar interpretation is applied to 21 and 22 where these claims recite the membrane body positionable around the filter element. The claims require the expansion membrane surround the filter element such that the membrane body will be positioned around the filter element.

Information Disclosure Statement
The information disclosure statement filed 6/6/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The NPL document is not in English.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft et al. US 2008/0203010.

	Claim 1, Kraft teaches a filter assembly comprising: a housing (17), a filter element (7) positioned within the housing, and an expansion membrane (18) that fluidly separates and is positioned between the housing and the filter element, the membrane assembly extending along a housing inner surface, a housing top surface, and a housing outer surface of the housing, the membrane assembly outwardly expandable within the housing towards the housing inner surface, Kraft a blow molding process for making the housing and the expansion membrane (paragraph 7). In such a process the membrane assembly is expanded within the housing towards the housing inner surface until the membrane assembly contacts the housing inner surface. As such, the membrane assembly is considered to be expandable within the housing towards the housing inner surface as recited (fig. 1).
	Claim 15, Kraft teaches a method of assembling a filter assembly comprising: positioning an expansion membrane assembly (18) in a housing (17) such that the membrane assembly extends along a housing inner surface, a housing top surface and a housing outer surface of the housing and positioning a filter element (7) within the membrane assembly and within the housing such that the membrane assembly fluidly separates and is positioned between the housing and the filter element, the membrane assembly outwardly expandable within the housing towards the housing inner surface, Kraft a blow molding process for making the housing and the expansion membrane (paragraph 7). In such a process the membrane assembly is expanded within the housing towards the housing inner surface until the membrane assembly contacts the housing inner surface. As such, the membrane assembly is considered to be expandable within the housing towards the housing inner surface as recited (fig. 1).
	Claims 2-5, 7-13 and 16-20, Kraft further teaches the membrane assembly forms a seal with the housing inner surface and the housing top surface, the membrane comprising a sealing material (paragraph 9, 15); the membrane assembly comprises a membrane body and a lip, the membrane body positioned between the housing inner surface and the filter element and the lip extends along the housing outer surface (fig. 1); the membrane body comprises a membrane sidewall and a membrane bottom wall that together define an inner area of the membrane body the receives the filter element, the membrane body comprises an extension extending radially outwardly from a top portion of the membrane sidewall and directly abuts the housing top surface (fig. 1); the lip is positioned radially outwardly relative to the membrane sidewall and extends axially downwardly toward the membrane bottom wall from the extension (fig. 1); a filter head (6) forms an inner seal with and extends along an inner surface of the membrane body and extending along the housing outer surface (fig. 1); the filter head extends along an outer surface of the lip of the membrane assembly (fig. 1); the filter head comprises an inner extension (13) forming the inner seal with the inner surface of the membrane body and an outer extension (ending at 16) extending along the housing outer surface, the inner extension and the outer extension define a slot and a portion of the membrane assembly and a portion of the housing are positioned within the slot (fig. 1); the membrane body comprises an extension positioned axially between the housing top surface and a slot surface of the filter head, the slot surface positioned between the inner extension and the outer extension of the filter head (fig. 1); the extension comprises a top surface and a bottom surface opposite each other, wherein the top surface of the extension forms a top seal with the slot surface (paragraph 15) and the bottom surface forms a bottom seal with the housing top surface such that the top seal and the bottom seal are directly opposite each other through the extension (fig. 1); an outer surface of the membrane body forms an outer seal with the housing inner surface, wherein the inner seal and the outer seal are directly opposite each other through the membrane body (fig. 1); and positioning the membrane assembly within the housing causes an outer seal and a bottom seal to be formed between the membrane assembly and the housing inner surface and the housing top surface, respectively (fig. 1, paragraph 9, 15).

Claim(s) 1-5, 7 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. US 5,364,528.

	Claim 1, Schwarz teaches a filter assembly comprising: a housing (7), a filter element (1) positioned within the housing, and an expansion membrane (2) that fluidly separates and is positioned between the housing and the filter element, the membrane assembly extending along a housing inner surface, a housing top surface, and a housing outer surface of the housing, the membrane assembly outwardly expandable within the housing towards the housing inner surface (fig. 1-5).
	Claim 15, Schwarz teaches a method of assembling a filter assembly comprising: positioning an expansion membrane assembly (2) in a housing (7) such that the membrane assembly extends along a housing inner surface, a housing top surface and a housing outer surface of the housing, the membrane assembly outwardly expandable within the housing towards the housing inner surface, and positioning a filter element (1) within the membrane assembly and within the housing such that the membrane assembly fluidly separates and is positioned between the housing and the filter element, the membrane assembly outwardly expandable within the housing towards the housing inner surface (fig. 1-5).
Claims 2-5, 7 and 16-18, Schwarz further teaches the membrane assembly forms a seal with the housing inner surface and the housing top surface, the membrane comprising a sealing material (4) (fig. 1-5, col. 3, lines 3-15); the membrane assembly comprises a membrane body and a lip, the membrane body positioned between the housing inner surface and the filter element and the lip extends along the housing outer surface (fig. 1-5); the membrane body comprises a membrane sidewall and a membrane bottom wall that together define an inner area of the membrane body the receives the filter element, the membrane body comprises an extension extending radially outwardly from a top portion of the membrane sidewall and directly abuts the housing top surface (fig. 1-5); the lip is positioned radially outwardly relative to the membrane sidewall and extends axially downwardly toward the membrane bottom wall from the extension (fig. 1-5); a bottom seal is formed between the membrane assembly and the housing top surface (fig. 1-5); and a lip of the membrane assembly extends along the housing outer surface (fig. 1-5).

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dworatzek et al. US 2006/0219626.

	Dworatzek teaches a filter sub-assembly comprising: a filter element (15), an expansion membrane assembly (11) surrounding the filter element, the membrane assembly comprising a membrane body and a lip (34), the membrane body positioned around the outer surface of the filter element and the lip extending away from the membrane body, the membrane body comprising a membrane sidewall and a membrane bottom wall that together define an inner area of the membrane body receiving the filter element, the membrane body comprising an extension (36) extending radially outwardly from a top portion of the membrane side wall, the extension comprises a projection (fig. 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. US 5,919,362.

	Barnes teaches a filter sub-assembly comprising: a filter element (26), an expansion membrane assembly (24) surrounding the filter element, the membrane assembly comprising a membrane body and a lip (52), the membrane body positioned around the outer surface of the filter element and the lip extending away from the membrane body, the membrane body comprising a membrane sidewall and a membrane bottom wall and a plurality of ribs (190) along an outer surface of the membrane body, the plurality of ribs extending axially along the membrane side wall (fig. 1-10). Barnes does not teach a plurality of ribs extending radially along the membrane bottom wall. Barnes teaches the ribs are provided to reduce the adhesion between the outer surface of the membrane assembly and the housing (col. 7, line 59 – col. 8 line 2). It would have been obvious to one of ordinary skill in the art to provide ribs on the bottom wall of the membrane to likewise reduce adhesion between the bottom outer surface of the membrane assembly and the housing. The recitation of the ribs extending radially is merely a recitation of the relative orientation of the ribs. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).

Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the body of the rejection above.

Allowable Subject Matter
Claims 6 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6 and 14 are allowable for the reasons stated in the previous office action of 3/4/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778